Case 1:21-cv-00165-DLC Document 29-53 Filed 02/23/21 Page 1 of 4




            EXHIBIT AAA
2/23/2021             Case 1:21-cv-00165-DLC
                                    San Diego gym thatDocument       29-53
                                                       defied a shutdown         Filed
                                                                         order linked to a02/23/21       Page- CNN
                                                                                           coronavirus outbreak 2 of 4


      San Diego gym that deﬁed a shutdown order linked to a
  coronavirus outbreak
  By Madeline Holcombe and Jenn Selva, CNN
   Updated 7:20 AM ET, Fri July 31, 2020




              US                                                                                                 LIVE TV




  San Diego gym that deﬁed a shut down order linked to a coronavirus outbreak.


  (CNN) — A San Diego gym that was shut down after operating in deﬁance of a county health order to close last week
  is now linked to an outbreak of coronavirus.

  It isn't clear how many cases have been linked to "The Gym" in California, but county health o cials say an outbreak is
  considered three or more cases from di erent households stemming from a speciﬁc location.

  "The Gym" did not immediately respond to a CNN request for comment.

  San Diego County has reported a total of 28,287 Covid-19 cases and 552 deaths, while the state of California has the
  highest number of total cases in the country at 492,934, according to data from Johns Hopkins University.

                                                                  The Paciﬁc Beach gym remained open despite an order to close
                                                                  indoor operations to prevent the spread of the virus. The business
                                                                  was sent a letter July 23 and told to close immediately, but it
                                                                  didn't shut until days later on July 27, county health o cials say.

                                                                  According to San Diego Health O cer Wilma Wooten, any
                                                                  business or entity that violates the order faces a misdemeanor
                                                                  and a ﬁne of $1,000.

                                                                  County o cials say they need to step up contact tracing e orts
                                                                  and crack down on egregious violators. They've issued multiple
                                                                  letters to local businesses, including gyms and restaurants.

https://www.cnn.com/2020/07/31/us/coronavirus-outbreak-san-diego-gym/index.html                                                     1/3
2/23/2021       Case 1:21-cv-00165-DLC
                                San Diego gym thatDocument       29-53
                                                   defied a shutdown         Filed
                                                                     order linked to a02/23/21       Page- CNN
                                                                                       coronavirus outbreak 3 of 4
  Related Article: More than 200 people                Fitness centers have struggled with how to keep clients safe
  are advised to quarantine after possible             while working out indoors.
  Covid-19 exposure at gym in West                     After the pandemic shut down gyms across the country, 24 Hour
  Virginia                                             Fitness ﬁled for bankruptcy and closed 100 gyms. Last month,
                                                                  more than 200 attendees of a West Virginia Planet Fitness were
                                                                  urged to quarantine after a client tested positive.

  "We will continue to take every necessary precaution to ensure the safety of our community, and we have taken a
  number of steps across all of our locations, which include enhanced cleanliness and sanitization policies and
  procedures, extensive training for sta , physical distancing measures, reducing physical touch points in the club with
  touchless check-in, and more," according to statement from McCall Gosselin, senior vice president of communications
  for Planet Fitness.




     Search CNN...

              US                                                                                              LIVE TV

                                                                       US

                                                                     World

                                                                    Politics

                                                                   Business

                                                                    Opinion

                                                                     Health

                                                              Entertainment

                                                                      Tech

                                                                      Style

                                                                     Travel

                                                                    Sports

                                                                    Videos

                                                                     Audio

                                                                   Coupons

                                                                   Weather

                                                                      More


https://www.cnn.com/2020/07/31/us/coronavirus-outbreak-san-diego-gym/index.html                                                    2/3
2/23/2021             Case 1:21-cv-00165-DLC
                                    San Diego gym thatDocument       29-53
                                                       defied a shutdown         Filed
                                                                         order linked to a02/23/21       Page- CNN
                                                                                           coronavirus outbreak 4 of 4

                                                                             US


                                                                 FOLLOW CNN




       Terms of Use     Privacy Policy    Do Not Sell My Personal Information     AdChoices    About Us   CNN Store   Newsletters

                                         Transcripts   License Footage     CNN Newsource      Sitemap


                               © 2021 Cable News Network. A Warner Media Company. All Rights Reserved.
                                                 CNN Sans ™ & © 2016 Cable News Network.




              US                                                                                                 LIVE TV




https://www.cnn.com/2020/07/31/us/coronavirus-outbreak-san-diego-gym/index.html                                                     3/3
